Citation Nr: 1629845	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  05-32 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder (claimed as degenerative disc disease of the cervical spine, status post neck surgery).

2.  Entitlement to service connection for a lumbar spine disorder, to include as due to cervical spine disorder (claimed as degenerative disc disease of the lumbar spine).

3.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD) with major depressive disorder, evaluated as 30 percent disabling from November 15, 2005 to May 5, 2010; 70 percent disabling from May 5, 2010 to May 26, 2011; 30 percent disabling from May 26, 2011 to March 7, 2012; 50 percent disabling from March 7, 2012 to May 13, 2015; and 70 percent disabling from May 13, 2015.

4.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to December 1970.

These matters came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an August 2004 rating decision, the RO declined to reopen the claims of service connection for lumbar and cervical spine disorders.  In an October 2011 decision, the Board reopened the claims of service connection for lumbar and cervical spine disorders and remanded the issues for further development.

In May 2011, the Veteran testified at a Board hearing regarding the lumbar and cervical spine issues; the transcript is of record.

In an October 2010 rating decision, the RO granted entitlement to service connection for PTSD with major depressive disorder, assigning a 30 percent disability rating, effective November 15, 2005.  The Veteran, in his May 2011 hearing testimony, expressed the belief that his symptomatology warranted a higher evaluation.  The Board construed these statements as a notice of disagreement with the initially assigned evaluation for his psychiatric disability.  A rating decision and statement of the case was issued in February 2012.  The RO assigned a 70 percent disability rating, effective May 5, 2010, and assigned a 30 percent disability rating, effective May 26, 2011.  A statement received from the Veteran in March 2012 is construed as a substantive appeal.  In a January 2013 rating decision, the RO assigned a 50 percent disability rating, effective March 7, 2012.  In a March 2016 rating decision, the RO assigned a 70 percent disability rating, effective May 13, 2015.

In June 2013, the Board took jurisdiction of the TDIU issue per Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for cervical and lumbar spine disabilities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to May 5, 2010, the Veteran's PTSD has been productive of social and occupational impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, chronic sleep impairment, and mild memory loss; but not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly learned material, forgetting to complete tasks); impaired judgment; and, impaired abstract thinking.  

2.  For the period from May 5, 2010 to May 25, 2011, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, but without total occupational and social impairment.  

3.  For the period from May 26, 2011 to May 12, 2015, the Veteran's PTSD has been productive of social and occupational impairment, with anxiety, chronic sleep impairment, hypervigilance, anger, irritability, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships; but not manifested by suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; and, neglect of personal appearance and hygiene. 

4.  For the period from May 13, 2015, the Veteran's PTSD has been manifested by symptoms resulting in occupational and social impairment with deficiencies in most areas due to such symptoms as difficulty in adapting to stressful circumstances, but without total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  For the period prior to May 5, 2010, the schedular criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  From May 5, 2010 to May 25, 2011, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  For the period from May 26, 2011 to May 13, 2015, the criteria for a 50 percent evaluation (but no higher) for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

4.  From May 13, 2015, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran was sent a letter in November 2005 that provided information as to what evidence was required to substantiate the initial claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Thereafter, in August 2010 a letter provided notice as to the type of information and evidence needed to establish a disability rating and effective date.  The appeal of the rating assigned to PTSD arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel  has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the June 2013 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The paperless claims file contains the Veteran's VA and private treatment records.  The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Pertinent to the instant appeal, the Veteran has undergone VA examinations which are detailed below.  The Board finds that such examination reports collectively are thorough and contain sufficient information to decide the issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the increased rating claim for PTSD.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD with major depressive disorder is rated 30 percent disabling, effective November 15, 2005; 70 percent disabling, effective May 5, 2010; 30 percent disabling, effective May 26, 2011; 50 percent disabling, effective March 7, 2012; and, 70 percent disabling, effective May 13, 2015.

With regard to the rating criteria for PTSD and major depressive disorder (Diagnostic Codes 9411, 9434), the Board first observes that the symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Pursuant to 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, an evaluation of 30 percent is warranted for occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.1994) (DSM-IV). VA implemented DSM-V, effective August 4, 2014.  The Secretary, VA, has determined, however, that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Since the Veteran's appeal was certified to the Board prior to August 4, 2014, DSM-IV is still the governing directive for his appeal.

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 




Period prior to May 5, 2010

A December 2005 VA examination report reflects that the Veteran was divorced with 4 children and had been involved in a romantic relationship for the prior 4 months.  They did "spontaneous things together" and he described the relationship as "adventurous."  The Veteran has had a variety of employment.  In the 1970s he worked in the drywall business and then went to work for the park service doing a variety of tasks.  In the 1980s and 1990s he was self-employed doing painting and drywall work but stopped in 1994 because there was no more work.  From 1994 to 2002 he worked as a custodian but stopped working because he did not get along with the principal.  At the time of the examination, he was working full-time as a self-employed home maintenance man.  

The Veteran reported that he avoided crowds and he liked being solitary.  He bristled when someone in authority went above their job description and acted like "God.'  He did not trust people.  He was always tired (he has Lyme disease and cervical disc degeneration).  He liked to take long walks on the beach to avoid people.  

On mental status examination, the Veteran was cooperative and pleasant.  He appeared to be guarded and cautious in his remarks and spoke in a clipped style.  He was neatly dressed and groomed.  There was no evidence of agitation or withdrawal.  There was no motor retardation or abnormalities.  He denied any visual, auditory or tactile hallucinations and was oriented times four.  There was no evidence of altered level of consciousness.  He was able to recall six digits both forward and backwards but was not able to name the presidents in reverse order beyond Reagan.  He had no difficulty with his concentration and was able to complete serial 7's.  Abstract thinking was intact.  He was able to interpret three out of three proverbs.  He denied any obsessive thinking or compulsive behaviors.  When asked to describe his mood he stated that he tried to stay "upbeat."  His affect was euthymic.  He denied any suicidal or homicidal ideation.  He attempted suicide in Vietnam due to flack received about a jeep accident.  He denied any history of assaultive behaviors.  He was arrested in 1977 because he had been drinking.  There was no evidence of impaired capacity to take care of himself.  He denied any past or ongoing physical or sexual abuse.  He has a history of alcohol abuse but stopped in 1977.  He drank one to two beers a day or a screwdriver.  He denied any feelings of inadequacy, worthlessness, or hopelessness.  He slept approximately six hours a day.  His energy level was "okay" and his libido was "normal."  He enjoyed beach walks, playing cards with a group of people each week, visiting the casino, going for car rides with his new girlfriend, clamming, and visiting his twin in Maine.  He denied any irritability or tearfulness.  He denied any symptoms of mania or panic attacks but stated that he has "high anxiety."  

The Veteran was close to his children and he had 30 to 40 friends.  The only group that he associated with is the card group on a weekly basis.  He was friendly with his neighbors.  He had a problem with authority when they went "overboard."  

He denied any recurring nightmares or flashbacks but stated that he has intense psychological distress when he hears a helicopter.  He avoided thoughts or feelings associated with his asserted stressors.  There were no other symptoms of persistent avoidance or numbing of general responsiveness.  There were no persistent symptoms of increased arousal.  The examiner noted that his symptoms were not consistent with a diagnosis of PTSD and he had not sought treatment for such condition.  

The examiner diagnosed anxiety disorder not otherwise specified and a GAF score of 65 was assigned.  The examiner opined that the Veteran's psychiatric symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment and caused minimal interference with his social functioning.  

A March 2006 VA outpatient treatment record reflects that the Veteran was being initially evaluated for restart of treatment for symptoms of PTSD.  He reported increased memories and intrusive thoughts about combat experiences.  He appeared mild-moderately anxious in mood.  He was stable in presenting behavior and reportedly functioning in a fair manner in meeting the demands of everyday life.  He was periodically and unexpectedly cued to cognitive and emotion reexperiencing or avoidant behavior related to Vietnam combat duty.  Self-employed he worked in home maintenance and was uninvolved in social or community activities.  He was not deemed a risk of harm to himself or others.  

An April 2006 VA outpatient treatment record reflects that the Veteran had serious concerns for his brother.  The findings were identical to those described in the March 2006 report.

An October 2006 VA outpatient treatment record reflects that the Veteran sought treatment due to reported increased feelings of depression during the last four months.  His concerns were physical health problems, financial concerns, military trauma issues, and prolonged stress associated with his unresolved claim for service-connected disability.  On assessment, the findings were as stated above, with the additional notation that trusting others was a major challenge.  

A May 2008 VA mental health evaluation reflects that the Veteran's symptoms were triggered by helicopter sounds, smell of incense, smell of vegetation, and animal smells.  He had terrible troubles with sleep and thrashing at night.  He had nightmares of not having ammunition when facing an attack of VietCong.  It was noted that he has intrusive thoughts, distressing dreams, flashbacks, psychological distress to triggers, and physiological reactivity to triggers.  He had avoidance of thoughts, avoidance of activities, inability to remember, anhedonia, detachment from relationships, restricted affect, and foreshortened future.  He had sleep disturbance, concentration difficulty, hypervigilance, and exaggerated startle response, but no irritability.  On mental status examination, he was alert, oriented, and made good eye contact.  His mood was euthymic and affect was congruent.  Thought process was linear, goal oriented and content was reality-based.  No delusions were evident.  There was no suicidal or homicidal ideation.  He denied auditory or visual hallucinations.  Insight and judgment were both good.  His attention and concentration as well as recall of personal history were intact.  The diagnosis was anxiety disorder improved with medicine.  

A May 2008 VA outpatient treatment plan reflects problems and goals.  It was noted that his strengths were self-discipline, altruism, bravery, intelligence, and multi-talented.  He had a need for psychoeducation to include diagnosis, prognosis, treatments and side effects.  With regard to occupational/vocational/financial issues, the goals/measures were increase self-esteem, elevation in mood, and feelings of self worth through vocational exploration.  He was employed and managing well.  Other goals and measures were:  decreased alcohol use; reduction in target symptoms of mania and depression; reduction in symptoms of anxiety and mood irritability; reduction in intensity and frequency of target symptoms of anxiety; reduction in frequency of attacks and decrease in intensity of anxiety symptoms; reduction in target symptoms of depression with goal of sustained euthymia; improved identification and utilization of family, community, and VA resources aimed at furthering social supports and social interaction; and, minimization of symptoms of medial illness.  The examiner diagnosed anxiety disorder, improved with medicine.  

A July 2008 VA treatment record reflects that the Veteran was treating his PTSD symptoms with ameliorate with venlafaxine.  It was noted that the medication seemed to be helping.  He seemed to be sleeping more soundly.  His anxiety and depression were better.  His anxiety and temper seem a bit better to his family.  On mental status examination, the Veteran was irritable, which the examiner noted might have been due to his tardiness.  He was pleasant but angry with the staff for not passing along a message to his primary care physician that was very important.  The examiner diagnosed prolonged PTSD and mood disorder.  

Correspondence dated August 2008 from a social worker at the Hyannis Vet Center stated that the Veteran was receiving individual counseling on a regular basis.  It was noted that he has recurrent and intrusive distressing recollections and dreams of his traumatic wartime events.  He avoided events, conversations, thoughts and feelings that brought up traumatic memories of his wartime service.  He was not able to tolerate social gatherings and would go along but play outside with the kids to avoid adult conversations and contact.  He could not tolerate conversations about war.  He had difficulty falling asleep and early morning awakening.  He slept 5 to 6 hours per night and less when experiencing nightmares.  He was most often irritable and has occasional outbursts of anger.  The anger and irritability have led to divorce and several failed relationships.  In his current relationship, he had no patience for regular conversation with his girlfriend and raised his voice, later feeling guilty.  He experienced difficulty concentrating.  He became anxious, worrying that he is too impaired from PTSD to continue to function well enough to work.  He isolated himself and avoided relationships and social events.  These disturbances cause clinically significant distress and social impairment.  

There are no treatment records reflecting symptomatology referable to PTSD and anxiety after August 2008 and before his hospitalization on May 5, 2010, which will be discussed in detail below.  

Correspondence dated in August 2010 from the Veteran's social worker, B.M., with the Hyannis Vet Center reflects that the Veteran had been seen in individual counseling from June 2008 to the present.  It was noted that the Veteran's symptoms of PTSD related to his service in Vietnam have become worse over the past two years.  

Despite the fact that the Veteran's social worker opined that his condition had worsened in the two years prior to August 2010, there is no medical evidence to support this assertion, nor any specific objective findings documented during this period.  

Upon review of the objective findings and subjective complaints of record, it is clear that the Veteran's PTSD results in significant impairment of both occupational and social functioning.  

Based upon a review of the objective findings of record, the evidence leads the Board to conclude that for the period prior to May 5, 2010, the disability picture resulting from his PTSD approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, self-care, and conversation normal, so as to warrant a 30 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

After reviewing the entire evidence of record, the Board is compelled to find that a disability rating in excess of 30 percent is not warranted for this period.  For the period in question, based on the subjective complaints of the Veteran, objective findings of the December 2005 examiner, VA outpatient examiners, and Vet Center findings, the Veteran's PTSD was essentially manifested by anxiety, intrusive thoughts/memories, and avoidance.  

Nevertheless, the VA examination report does not reveal occupational and social impairment with reduced reliability and productivity due to PTSD symptoms listed in the schedular criteria for a 50 percent rating (outlined above).  Despite his anxiety, intrusive thoughts/memories, avoidance behaviors, nightmares and flashbacks, he did not show flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; impairment of memory; disturbances of motivation and mood; nor difficulty in establishing and maintaining effective work and social relationships.  The records show that despite his anxious and depressed mood he was able to maintain employment.  Moreover, he was of no risk to himself or others.  Such objective findings reflect no demonstrated obsessional rituals which interfere with his routine activities; his speech is not intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting his ability to function independently, appropriately and effectively; there is no indication of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  The evidence of record reflects that the Veteran has difficulty in his social and occupational environment, wherein he becomes irritable and angry, but the evidence does not reflect any violence as a result of such anger.  While he is uninvolved in social and community activities, he still maintains a relationship with a girlfriend and family.  For this period, the demonstrated symptomatology reflects that the Veteran's PTSD is manifested by mild to moderate difficulty in social and occupational functioning.  Indeed, the Veteran was fully oriented and was able to establish rapport with the examiners.  In consideration of the subjective and objective symptomatology of record for this period, the Veteran's PTSD is not indicative of occupational and social impairment rising to the level required for a 50 percent disability rating under the rating criteria.

Period from May 5, 2010 to May 25, 2011

On May 5, 2010, the Veteran sought treatment for suicidal feelings.  05/21/2010 VBMS entry, Medical Treatment Records Furnished by SSA.  

A July 2010 note from a psychiatrist at the Hyannis Vet Center reflects diagnoses of PTSD, prolonged, related to combat in Vietnam,  and anxiety disorder.  A GAF score of 50 was assigned.

An August 2010 VA outpatient entry reflects that the Veteran's status on the facility high risk list for suicide had been evaluated and it was determined that he continued to remain at high risk for suicide.  

The September 2010 VA examination report reflects that the Veteran was hospitalized at the Brockton VAMC on May 5, 2010 after having suicidal ideation and beginning to act on a plan to kill himself.  Depressive disorder not otherwise specified and PTSD (by history) were diagnosed and a GAF score of 45 was assigned.  The VA examiner noted that his suicide attempt was related to the termination of antidepressant medication and financial distress.  His presentation in interview and through diagnostic testing suggested a defensive manner and one that might underestimate his clinical distress.  He aimed to present himself in an overly favorable light and may therefore underestimate the amount of distress he was experiencing.  He did not appear to endorse a period of mania or hypomania in the past though he has reported to other clinicians some excessive sexual and spending behavior.  In communication with his outpatient therapist, she confirmed that she was not aware of a history of manic behavior.  Currently, the PTSD symptoms appeared to be well-managed though given his tendency to underreport symptoms, this may be inaccurate.  The Veteran completed a safety plan and had engaged in psychosocial programming on the unit.

The Veteran had been living with his fiancée for the past 4 years.  Prior to that, he was living by himself.  He had good relationships with his two adult-aged children.  He had been married for 17 years, until 1994.  He has lived alone and off and on with girlfriends over the years.  He had a younger brother but they were estranged.  He thought his brother viewed him as "a loser."  He had a twin brother with mental health issues and in the past year he had assisted his brother in getting hospitalized for physical and mental health problems.  The Veteran went out socially to dinners and movies, though he did not go out to a lot of social functions.  He had social acquaintances but no close friends.  He took walks on the beach, enjoyed gambling, and had a garden with a waterfall and small pond.  He enjoyed going to yard sales with his fiancé.  He enjoyed his cats, and writing poems and stories.   

In March 2010, the Veteran was having financial difficulties and felt there was "no way out" of the situation.  He walked to the beach with his gun, put a round in the chamber of his gun and walked into the water, planning to kill himself.  After he was in the water, he thought about his kids and changed his mind.  After the incident, he was hospitalized at Brockton VAMC for a week. 

He had anxiety about "everything in general."  He had "trust issues" with other people.  He was able to manage activities of daily living.  He spent his time walking on the beach, "puttering" around the house, and working on home improvements.  He felt tired by the afternoon and took a nap every day.  He was recently approved for SSA for physical and mental health issues.  He has chronic pain and difficulty breathing.  His mental health symptoms include anxiety and depression.  With treatment, his depression was improving.  He had difficulty making decisions. 

On mental status examination, he was clean and casually dressed.  His psychomotor activity and speech were unremarkable.  His attitude toward the examiner was cooperative and friendly.  His affect was normal.  His mood was anxious.  He tries to stay "upbeat" and he denied feeling depressed.  His attention was intact.  He was oriented times three.  His thought process and content were unremarkable.  He understood the outcomes of behavior.  His intelligence was average.  He was aware that he had a problem.  When he went to bed his mind "races" and he tossed and turned throughout the night.  He took medication and slept for 5 to 6 hours but sometimes less.  He had occasional dreams about Vietnam.  He does not experience hallucinations.  He did not have obsessive/ritualistic behavior.  He had panic attacks depending on circumstances, 3-4 times per month.  He did not have the presence of homicidal or suicidal thoughts.  His impulse control was good.  He had no episodes of violence.  He had no problem with activities of daily living.  His memory was normal.  

With regard to PTSD symptoms, he had recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions.  He avoided activities, places, or people that arouse recollections of the trauma and had markedly diminished interest or participation in significant activities.  He had a feeling of detachment or estrangement from others; restricted range of affect (e.g., unable to have loving feelings); and sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or normal life span).  He had difficulty concentrating, hypervigilance, and exaggerated startle response.  He had endorsed having re-experiencing symptoms, avoidance symptoms and hyperarousal. 

The Veteran's experiences in Vietnam "numbed" him.  He learned that life was not valued in different places in the world.  He felt that the military treated him and other soldier like pawns.  He said that it made him "hardened" in relationships.  He was not trusting of other people and felt that he was "waiting for the other shoe to drop."  He thought the stress exposure had altered his moods.  He compared himself to people who have never been to war and felt different from them.  He said that he could never see himself in a loving family after being in a war.  

The examiner commented that documentation of the Veteran's clinical history was suggestive of PTSD.  Because he tended to under endorse his symptoms, he scored below the threshold for a PTSD diagnosis.  He did not meet Criterion B on the symptom checklist, however, on follow-up, he endorsed having re-experiencing symptoms on a regular basis.  He endorsed having disturbing memories once a week, disturbing dreams 4-5 times a month and having flashbacks.  He reported his symptoms occur with varying frequency, depending on his mood and what is happening in his life.

The examiner assigned a GAF of 55.  The examiner commented that the Veteran was examined in 2005.  Since that time, he had been hospitalized for suicidal ideation and depressive symptoms.  He has been treated as an outpatient for PTSD and anxiety and he continues to experience symptoms.  The veteran has had difficulties with employment, finances, and interpersonal relationships.  The Veteran had good relationships with his fiancée and with his two children.  He tended to minimize the impact that PTSD has had on his life, however, it is clear that his functional status and quality of life has been adversely affected by the military stressors he experienced in Vietnam.  The PTSD symptoms have been a significant factor in the Veteran's functional state and quality of life.  He had been able to work and have relationships over the years, however, he has had setbacks over the years and more recently, it has been a struggle for the Veteran to deal with the cumulative effect of these setbacks.  He has had depressive symptoms and anxiety symptoms.  They should be seen as secondary to PTSD.  The symptoms have been chronic and longstanding, however, the Veteran is participating in mental health treatment and is benefiting from his treatment. 

The examiner stated that there is no total occupational and social impairment due to PTSD signs and symptoms.  PTSD signs and symptoms do result in deficiencies in judgment and thinking, for example difficulties with decision-making and some difficulty with concentration.  His work is affected because he has difficulty making decisions or makes poor decisions.  He has difficulty with authority and works better alone.  His mood is affected by anxiety and had depression in the past, panic attacks, irritability and sleep disturbance.  

The examiner commented that there is a moderate level of social and occupational impairment due to the PTSD symptoms.  He identifies his physical health issues as the primary impediment to his ability to obtain and maintain physical and sedentary employment, however, his mental health issues also contribute to his difficulties with employment, albeit to a lesser degree. 

An October 2010 VA outpatient mental status examination reflects that the Veteran was alert and oriented.  He made good eye contact.  There were no abnormal movements and his speech was at a normal rate.  His mood was angry and reactive he conveyed a sense that he has not gotten a fair deal with the VA.  His affect was congruent.  His thinking process was linear, goal oriented.  His content was reality-based.  No delusions were evident.  There was no suicidal ideation or homicidal ideation.  He denied auditory or visual hallucinations.  His insight and judgment were both good.  His attention and concentration as well as recall of personal history were intact.  He described the day he was admitted to the hospital as a day when he did not know where to turn, he was so full of frustration and he felt numb. and had his pistol strapped to his belt, and he saw his father and the image of his death so he stopped, put his gun away. and then called for help.  He reported that he has had much difficulties with adequate employability because of the way he has adjusted poorly to daily life, and he cannot socialize easily .  He denies getting angry and prefers to walk away from confrontation but would defend himself or his family if threatened.  The examiner's assessment was that he suffers the residual symptoms from PTSD engendered by three tours of combat duty in Viet Nam and terrible experiences he had in childhood and in his adult life.  He suffers a lot of pain in his daily life and struggles to function enduring the pain related to injuries that started in the Service.  He has had emotional difficulties since he served in Vietnam variously presenting as anxiety, depression, mood disturbance, and interfering with his life's course a great deal.  The examiner diagnosed PTSD and anxiety disorder.  The plan was to continue his medication the same way and monitor his mental status.  The examiner assigned a GAF of 50.  

An October 2010 VA entry reflects that the Veteran's status on the facility high risk list for suicide has been evaluated and it was been determined that he no longer meets the criteria for placement on the high risk list.  The high risk for suicide was inactivated. However, a November 2010 VA entry reflects that he was evaluated and he continued to remain at a high risk for suicide.  

In February 2011, it was determined that the Veteran no longer met the criteria for placement on the high risk suicide list and the high risk was inactivated.  

A February 2011 VA outpatient evaluation reflects that the Veteran reported feeling good.  He had a good relationship with his fiancée and his son was getting married.  He was working on a photo book.  He was very active with the Vet Center.  He denied any suicidal or homicidal ideation.  On mental status examination, he was alert and oriented.  He made good eye contact.  No abnormal movements were noted.  His speech was at a normal rate.  His mood was angry and reactive today and he conveyed a sense that that he has not gotten a fair deal with the VA. and his affect was congruent.  His thinking process was linear, goal oriented.  His content was reality-based.  No delusions were evident.  There was no suicidal ideation or homicidal ideation.  He denied auditory or visual hallucinations.  His insight and judgment were both good.  His attention and concentration as well as recall of personal history were intact.  He felt that he has had difficulties with adequate employability because of the way he has adjusted poorly to daily life, and cannot socialize easily.  He denied getting angry and preferred to walk away from confrontation but would defend himself or his family if threatened.  The examiner diagnosed PTSD and anxiety disorder and assigned a GAF score of 65.

A 100 percent disability rating is not warranted during the period in question, as there is no showing of total impairment.  Indeed, the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  While the Veteran was initially suicidal resulting in his hospitalization in May 2010, effective February 15, 2011 his suicidal high risk was inactivated.  06/12/2014 Virtual VA, CAPRI at 363.  Thus, the evidence does not show a persistent danger of him wanting to hurt himself.  Moreover, there have been no objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  There is no indication that he is unable to perform activities of daily living including maintenance of personal hygiene.  Total social impairment has not been shown.  

Period from May 26, 2011

As detailed above, in February 2011 the Veteran's risk for suicide was deactivated.  While a 70 percent disability rating is no longer warranted from May 26, 2011, the Board finds that a 50 percent disability rating is warranted from May 26, 2011 to May 12, 2015.  

Specifically, a May 26, 2011 record reflects the Veteran's reports of feeling anxious but not suicidal/homicidal ideation.  The examiner characterized the Veteran's PTSD as moderate in nature with regard to the level of his social and occupational impairment.  His PTSD was manifested by anxiety, depression, mood disturbance and interfering with his life a great deal.  Otherwise, however, the records reflect that he was alert, oriented, well-groomed, made good eye contact and his speech was normal albeit with a congruent affect.  His thinking was linear and goal oriented.  No delusions were exhibited and his judgment was good.  The examiner assigned GAF scores ranging from 49-55 indicative of serious to moderate symptoms.  

Likewise, subsequent records reflect irritability and anxiety with disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships albeit with normal speech, good judgment, and no memory issues.  See 06/12/2014 Virtual VA, CAPRI at 71, 93, 118, 167, 173, 217, 232, 279; see 09/17/2015 Virtual VA, CAPRI at 49, 92, 104, 122, 135, 184, 211, 237.  In March 2012, he complained of weekly panic attacks and nightmares.  Otherwise, he was fully oriented, with normal speech, without delusions, albeit with exhibits of anxiety and irritability.

The January 2012 VA examination reflects that his PTSD was manifested by anxiety, chronic sleep impairment, and short/long term memory impairment.  The examiner commented that the Veteran's PTSD symptoms had a minimal to moderate negative impact on his ability to obtain and maintain physical or sedentary employment.  His thought processes and communication skills were expected to cause no interference with his social functioning.  The examiner assigned a GAF score of 60 indicate of moderate symptoms.  

The March 2013 VA examination reflects that the Veteran was suffering from panic attacks 2 to 3 times per week and was having difficulties with social interactions.  The examiner opined that his condition had worsened in severity and was negatively impacting his social functioning, as he had no close friends and limited interaction with others.  While in 2012 he denied experiencing any anxiety attacks, he now reported experiencing 2 to 3 attacks per week.  The Veteran described an increase in the frequency of nightmares, avoidance of crowds, and feeling emotionally numb and distant from others.  His PTSD was also manifested by persistent symptoms of arousal including hypervigilance, poor sleep, and poor concentration.  The examiner assigned a GAF score of 50.  The examiner opined that his symptoms negatively impacted his social and interpersonal functioning.  

The Board has determined that from May 26, 2011, a 50 percent disability is warranted based on the subjective complaints of the Veteran and objective findings reflected in the examination reports.  Such rating is awarded based on the Veteran's subjective complaint of increased social isolation, his continued difficulties with social interactions, and his reported weekly panic/anxiety attacks.  Moreover, the VA examination reports reflects disturbances of motivation and mood, to include feelings of detachment or estrangement of others, and diminished interest in activities.  The GAF scores have ranged from 49-60, indicative of serious to moderate symptoms.  Based upon a review of the objective findings of record, the evidence leads the Board to conclude that the disability picture resulting from his PTSD approximates occupational and social impairment with deficiencies with reduced reliability and productivity so as to warrant a 50 percent disability rating, during the period from May 26, 2011.  38 C.F.R. § 4.130, Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board acknowledges that not all of the criteria for a 50 percent rating were met during this period; however, as noted earlier, the listed criteria are examples of the types and degree of the symptoms.  

After reviewing the entire evidence of record, the Board is compelled to find that a disability rating in excess of 50 percent is not warranted for the period from May 26, 2011 to May 13, 2015.  For this period, the Veteran's PTSD is essentially manifested by anxiety, irritability, depressed mood, and social detachment and isolation.  Nevertheless, the examination reports do not reveal occupational and social impairment with deficiencies in most areas due to PTSD symptoms listed in the schedular criteria for a 70 percent rating (outlined above).  For this period, on interview, his judgment and insight have been good, and he has denied suicidal or homicidal ideation.  There have been no demonstrated obsessional rituals which interfere with his routine activities; his speech is not intermittently illogical, obscure, or irrelevant; there has been no demonstrated near-continuous panic or depression to a degree affecting his ability to function independently, appropriately and effectively; there is no indication of spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.  For this period, the demonstrated symptomatology reflects that the Veteran's PTSD is manifested by moderate to severe difficulty in social and occupational functioning.  Indeed, the Veteran has consistently been fully oriented and was able to establish rapport with the examiners.  In consideration of the subjective and objective symptomatology of record, from May 26, 2011 the Veteran's PTSD is not indicative of occupational and social impairment rising to the level required for a 70 percent disability rating under the rating criteria.  Moreover, it stands to reason that if a higher rating of 70 percent is not warranted from May 26, 2011, then neither is a higher rating of 100 percent warranted in this instance. 

Period from May 13, 2015

On May 13, 2015, the Veteran underwent a VA examination wherein the examiner determined that his PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported becoming more socially isolated and emotional detached since the last VA examination.  He continues to experience PTSD and depressive symptoms including intrusive memories, flashbacks, hyperarousal, startle response, increased panic attacks, and avoidance of trauma cues.  He experiences sadness, lack of motivation, hopelessness, and anhedonia.  

While a 70 percent disability rating is supported by the record, a 100 percent disability rating is not warranted for this period as the subjective complaints and objective findings do not reflect a persistent danger of hurting self or others, nor any of the other symptomatology contemplated by a 100 percent rating.  The evidence of record does not reflect that he is suicidal.  Thus, the evidence does not show a persistent danger of him wanting to hurt himself.  Moreover, there have been no objective findings of gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  There is no indication that he is unable to perform activities of daily living including maintenance of personal hygiene.  Total social impairment has not been shown.  

The Board acknowledges that the Veteran may experience fluctuations in symptomatology, and such has been considered in assigning the staged disability ratings.  Consideration of the observations and examinations of the Veteran fully support a finding that the criteria for a rating in excess of the 30 percent disability rating prior to May 5, 2010 are not met; a rating in excess of the 70 percent disability rating from May 5, 2010 to May 25, 2011 are not met; a rating in excess of 50 percent from May 26, 2011 to May 12, 2015 are not met; and a rating in excess of 70 percent from May 13, 2015 have not been met.  A disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Thus, the objective characteristics described do not meet the criteria for a rating in excess of the 30 percent disability rating prior to May 5, 2010; a rating in excess of the 70 percent disability rating from May 5, 2010 to May 25, 2011; a rating in excess of 50 percent from May 26, 2011 to May 12, 2015; nor a rating in excess of 70 percent from May 13, 2015.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with the Veteran's PTSD is specifically contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

The Veteran's claim for a TDIU is addressed in the Remand below.


ORDER

For the period prior to May 5, 2010, entitlement to a disability rating in excess of 30 percent for PTSD with major depressive disorder is denied.

For the period from May 5, 2010 to May 25, 2011, entitlement to a disability rating in excess of 70 percent for PTSD with major depressive disorder is denied.

For the period from May 26, 2011, to May 13, 2015, entitlement to a 50 percent disability rating for PTSD with major depressive disorder is granted.

For the period from May 13, 2015, entitlement to a disability rating in excess of 70 percent for PTSD with major depressive disorder is denied.


REMAND

In several written statements, as well as lay testimony before the undersigned in the May 2011 hearing, the Veteran indicated that he was involved in a jeep accident during military service in the Republic of Vietnam.  The front tire of the jeep blew up and the Veteran, as a passenger, jumped from the vehicle, which landed on the driver.  The Veteran helped lift the jeep off the driver and then ran to a nearby camp for help.  He was informed by the time he arrived that the military police were already aware of the incident; they sent him back to his unit, at which time the unit commander had him fill out an accident report and seek medical treatment for a cut on his arm.  

In his statements the Veteran had indicated that the incident occurred in June or July 1970, or alternatively June or July 1969.  In the October 2011 Board Remand, it was instructed that an attempt should be made to obtain the Veteran's unit records through official sources and verify whether he was involved in a jeep accident in 1969 or 1970 while in the Republic of Vietnam.  

In a December 2011 telephone conversation with a VA official, the Veteran indicated that the incident occurred in June or July 1969.  

In December 2011, the RO requested the Veteran's unit history and other pertinent records from the Joint Services Records Research Center (JSRRC) pertaining to an incident that occurred in June or July 1969.  

JSRRC responded that while unit records submitted by the unit for the time period of the stressor  - June 1 to July 31, 1969 - were not maintained, review of the Daily Staff Journals by the 101st Airborne Division and the Serious Incident Reports submitted by the 18th Military Police Brigade was conducted.  Neither of these records documented the stressor.  The available casualty information did not list the Veteran or another named soldier (SP5W.) as injured during the stated time period.  It was also indicated that they do not maintain the MR's submitted by the 5th Transportation Battalion for the time period and VA should request a research of the unit's MR's.  

In April 2013, the Veteran submitted a statement indicating that he now recalled that the jeep incident occurred on December 25, 1969, the same day that Bob Hope visited the base.  He stated that the incident occurred on the road from Phu Bai to Camp Eagle.  The Board notes that internet searches verify that Bob Hope did visit the Republic of Vietnam on Christmas Day in 1969.  

In June 2013, these matters were remanded for further attempts to be made to obtain the unit records, or to corroborate the claimed incident.

In January 2016, the RO requested from the JSRRC "evidence that any personnel assigned to camp eagle in December 1969, specifically December 25, 1969 were involved in an automobile accident resulting in death."  

In February 2016, the JSRRC responded that casualty information did not list any soldiers assigned to the 5th Transportation Battalion that died in Vietnam from November 1969 to January 1970.  JSRRC was unable to locate unit records submitted by the 5th Transportation Battalion for the time period of the stressor.  The Daily Staff Journals (DJs) submitted by the 101st Airborne Division and the 18th Military Policy Brigade for December 1969 were researched and did not provide information "concerning the stressor incident."

As detailed above, the Veteran does not assert that there were any casualties associated with the jeep incident.  Rather, the sole inquiry was whether the Veteran was involved in a jeep accident between December 1, 1969 to December 31, 1969, and specifically on December 25, 1969.  Thus, remand is necessary for an accurate inquiry to be made of the JSRRC.  

Moreover, in November 2015, prior to the JSRRC inquiry, the Veteran underwent a VA examination with a nurse practitioner pertaining to his cervical and lumbar spine.  

Initially, the Board notes that it was instructed that the Veteran was to undergo an orthopedic examination with a physician with appropriate expertise to determine the etiology of his claimed conditions; such examination was not conducted by a physician.  

Notwithstanding this, the November 2015 VA examiner, in formulating the opinion, relied on a buddy statement from J.G. which the examiner characterized as a "witness to his accident when was in Vietnam" and that J.G. confirmed the "jeep wreck."  

Correspondence from J.G. to which the examiner cites states that he remembers that the Veteran was in a "jeep wreck" but he could not recall any of the particulars.  J.G. stated that he could not "remember if anyone was hurt or what happened."  11/23/2011 VBMS entry, Third Party Correspondence.  

While J.G. references a 'jeep wreck,' such statement does not reflect that J.G. was a "witness" to the accident and J.G. could not recall any particulars.  Thus, the Board finds that the examiner's characterization of J.G.'s statement is inaccurate.

Also, it is not clear whether the examiner adequately considered the service treatment records and records from the 1970s - 1990s in formulating the opinion.  The examiner references the Veteran's report to examiners from June 2005 pertaining to the jeep wreck but does not cite to any records prior to this date.  

Due to the above, the Board finds that the Veteran should be afforded a VA orthopedic examination with a physician with appropriate expertise to examine the Veteran and review the entirety of the record for an etiological opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board notes that such examination and opinion should be sought following completion of the JSRRC inquiry.  

TDIU

A May 2011 record reflects that the Veteran identifies his physical health issues as the primary impediment to his ability to obtain and maintain physical and sedentary employment, however, his mental health issues also contribute to his difficulties with employment, albeit to a lesser degree.  

A March 2013 VA examination report reflects that he is not currently employed due to a spinal injury and he is in receipt of Social Security Administration (SSA) benefits.  

Initially, it is noted that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the service connection issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Moreover, it has not been clearly established whether the Veteran's PTSD with major depressive disorder precludes gainful employment.  

Thus, the Veteran should be requested to complete VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

Opinions should be sought regarding the ways in which his service-connected disabilities impact employment and whether his service-connected disabilities preclude gainful employment.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.

2.  Request that the JSRRC or any other appropriate repository research the Veteran's unit records, Daily Staff Reports, Serious Incident Reports, or Morning Reports to verify whether a jeep accident occurred, and/or whether the Veteran was involved in a jeep accident between December 1, 1969 to December 31, 1969, and specifically on December 25, 1969.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.  

3.  Thereafter, schedule the Veteran for a VA orthopedic examination with a physician with appropriate expertise to determine whether his claimed lumbar and cervical spine disorders are related to military service.  The virtual folder must be made available to and be reviewed by examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail.

The examiner should respond to the following:

a)  Please identify all disabilities associated with the lumbar and cervical spine;

b)  Is it at least as likely as not (a 50% or higher degree of probability) that a lumbar spine disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service, to include injuring his back in a jeep accident in the Republic of Vietnam;

c)  Is it at least as likely as not (a 50% or higher degree of probability) that a cervical spine disability had its clinical onset during the Veteran's period of active service, or is otherwise related to his period of active service, to include injuring his neck in a jeep accident in the Republic of Vietnam.

All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinions with the service treatment records, post-service medical evidence, and lay statements of the Veteran.  If the foregoing questions cannot be determined on a medical or scientific basis without resort to speculation, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so. 

The examiner is instructed, for the purpose of the examination, to assume that the Veteran was indeed involved in a jeep accident as he claims- the credibility of such statements are a question for the Board to address at the time a final decision is rendered.  

4.  Request that a clinician with appropriate expertise review the virtual folder to assess whether his PTSD with major depressive disorder precludes gainful employment for any period since 2008.  

The examiner should describe how the Veteran's PTSD with major depressive disorder affects his functioning for any period from 2008.  The examiner should describe the types of limitations he would experience as a result of his mood disorder with depressive features that would prevent him from working in a job with the same requirements as his past work.  For example, would he be able to get along with peers and/or supervisors? Does he possess sufficient concentration and cognitive skills to perform work that he is training and otherwise qualified for? Would any sleep deficits from his major depressive disorder interfere with his ability to work? List any other ways that his symptoms would be expected to interfere with employment.

5.  After completion of the above, review the expanded record and readjudicate the claims of service connection for lumbar spine and cervical spine, and entitlement to a TDIU.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


